Date: November 20, 2008 For Release: Immediate Contact: Investor Contact: Gary J. Morgan, Joseph Hassett, VP Senior Vice President of Finance, CFO Gregory FCA Communications 215-723-6751, gmorgan@met-pro.com 610-228-2110 Met-Pro Corporation Announces Third Quarter Financial Results Harleysville, PA, November 20, 2008 – Raymond J. De Hont, Chairman and Chief Executive Officer of Met-Pro Corporation (NYSE: MPR), today announced the Company’s financial results for the third quarter ended October 31, 2008. Net sales for the third quarter ended October 31, 2008 were $28.0 million compared with record high net sales of $30.1 million for the third quarter last year, which benefitted from $4.4 million of net sales associated with the largest order in the Company’s history. Net income in the third quarter totaled $3.0 million compared with net income of $3.1 million for the same quarter last year.
